DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,407,904. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claim 1 of the Application is substantially identical from Claim 1 of the Patent except the Patent does not require the magnetic assembly retaining clip to be attached to a side of the ceiling tile at a first location or a second location. However, the claim had previously stated that the first and second locations are on a side of the ceiling tile, thus the retaining clip would inherently be attached to a side of the ceiling tile at the first or second locations.
Claims 2-7 of the Application are identical to Claims 2-7 of the Patent.
Claim 8 of the Application is substantially identical from Claim 8 of the Patent except the Patent does not require the magnetic assembly retaining clip to be attached to a side of the ceiling tile at a first location or a second location. However, the claim had previously stated that the first and second locations are on a side of the ceiling tile, thus the retaining clip would inherently be attached to a side of the ceiling tile at the first or second locations.
Claims 9-15 of the Application are identical to Claims 9-15 of the Patent.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,180,916. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claim 1 of the Application is similar to Claim 1 of the Patent except the Patent requires a plurality of acoustic ceiling tiles and a plurality of magnetic assemblies. However, Line 12 of the Application later requires a plurality of acoustic ceiling tiles, thus there would be a plurality of ceiling tiles and a plurality of magnetic assemblies. Furthermore, “a plurality of acoustic ceiling tiles” implies “an acoustic ceiling tile”. Claim 1 of the Patent also does not require temporarily removing the magnetic retaining clip from the first location and reattaching to the second location. However, the Patent has a plurality of magnetic assemblies attached to the first location or the second location. While the magnetic assemblies are not removed and reattached, this limitation is drawn towards the method of using the system, not the system itself. The claimed system of the Patent would be capable of performing this function.
Claims 2-7 of the Application are substantially similar to Claims 2-7 of the Patent.
Claim 8 of the Application is similar to Claim 8 of the Patent except the Patent requires a plurality of magnetic assemblies. However, “a plurality of magnetic assemblies” implies “a magnetic assembly”. Claim 8 of the Patent also does not require temporarily removing the magnetic retaining clip from the first location and reattaching to the second location. However, the Patent has a plurality of magnetic assemblies attached to the first location or the second location. While the magnetic assemblies are not removed and reattached, this limitation is drawn towards the method of using the tile, not the tile itself. The claimed tile of the Patent would be capable of performing this function.
Claims 9-15 of the Application are substantially similar to Claims 9-15 of the Patent.
Claim Rejections - 35 USC § 112
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 8 of the claim recites “attached to a first location on a side of said acoustic ceiling tiles” but Line 3 already recited a first location on a side of the acoustic ceiling tile. It is unclear if this location and side are the same or different.
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 8-9 of the claim recites “said acoustic ceiling tiles” but Line 3 only recited “an acoustic ceiling tile”, not more than one.
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 11 of the claim recites “a second location” but Line 4 already recited a second location. It is unclear if the second location is the same or different.
Claim 8 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 7-8 of the claim recites “attached to a first location on a side of said acoustic ceiling tile” but Line 3 already recited a first location on a side of the acoustic ceiling tile. It is unclear if this location and side are the same or different.
Claim 8 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 10 of the claim recites “a second location” but Line 4 already recited a second location. It is unclear if the second location is the same or different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635